FILED
                           NOT FOR PUBLICATION
                                                                            FEB 28 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MELODY L. COCHRAN,                               No.   15-56203

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-03209-GHK-JC
 v.

BANK OF NEW YORK MELLON                          MEMORANDUM*
TRUST COMPANY, N.A.; WESTERN
PROGRESSIVE, LLC; OCWEN LOAN
SERVICING, LLC,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                      Argued and Submitted February 7, 2017
                               Pasadena, California

Before: SCHROEDER, PREGERSON, and MURGUIA, Circuit Judges.

      Plaintiff-Appellant Melody Cochran appeals the district court’s order

dismissing her complaint, alleging violations of the Fair Debt Collection Practices

Act (“FDCPA”) and dependent state law claims. We have jurisdiction pursuant to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
28 U.S.C. § 1291. We review de novo the district court’s dismissal under Federal

Rule of Civil Procedure 12(b)(6). Schlegel v. Wells Fargo Bank, NA, 720 F.3d

1204, 1207 (9th Cir. 2013). We affirm.

      The FDCPA only imposes liability when an entity is attempting to collect a

debt. 15 U.S.C. § 1692(e). In her complaint, Cochran complains of Defendants-

Appellees’ conduct related to the initiation of a nonjudicial foreclosure sale of her

property, i.e., sending three pre-foreclosure notices. Such activity, which is

required under California nonjudicial foreclosure laws, is not debt collection

activity as defined by the FDCPA. Ho v. ReconTrust, 840 F.3d 618, 621 (9th Cir.

2016) (“[A]ctions taken to facilitate a non-judicial foreclosure, such as sending the

notice of default and notice of sale, are not attempts to collect a ‘debt’ as that term

is defined by the FDCPA.”). Therefore, we affirm the district court’s dismissal of

the FDCPA claim and the dependent state law claims.

      AFFIRMED. The issuance of the mandate in this case is STAYED

pending the issuance of the mandate in Ho v. ReconTrust, No. 10-56884. The

requests for judicial notice are GRANTED.




                                            2